                                                     USDC SDNY
UNITED STATES DISTRICT COURT                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                        ELECTRONICALLY FILED
                                                     DOC #:
 XING XIE, individually and on behalf of             DATE FILED: 6/21/2021
 others similarly situated, et al.

                           Plaintiffs,
                                                             1:19-cv-5005 (MKV)
                    -against-
                                                                  ORDER
 CITYSPADE, INC. et al,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

              IT IS HEREBY ORDERED that, by July 7, 2021, the parties shall submit a joint

status letter and Proposed Case Management Plan. The Court’s Individual Rules and a model

Case Management Plan are available at https://nysd.uscourts.gov/hon-mary-kay-vyskocil.

The parties are on notice that failure to comply with this Order may result in sanctions,

including dismissal of this case for failure to prosecute.

SO ORDERED.
                                                    _________________________________
Date: June 21, 2021                                 MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge
